 


109 HR 1118 IH: Permanent Emergency Agricultural Assistance Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1118 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Peterson of Minnesota (for himself, Mr. Etheridge, Mr. McIntyre, and Mr. Ross) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Federal Crop Insurance Act to establish permanent authority for the Secretary of Agriculture to quickly provide disaster relief to agricultural producers who incur crop losses as a result of damaging weather or related condition in federally declared disaster areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Permanent Emergency Agricultural Assistance Act.  
2.Crop disaster assistance for future crop yearsThe Federal Crop Insurance Act is amended by inserting after section 518 (7 U.S.C. 1518) the following new section: 
 
519.Permanent authority to provide emergency agricultural assistance 
(a)Authority to provide emergency assistanceThe Secretary shall use the funds of the Commodity Credit Corporation to make emergency financial assistance available to producers on a farm who incur qualifying crop losses for an insurable crop due to damaging weather or related condition, as determined by the Secretary, which results in the designation of the county in which the farm is located as a federally declared disaster area. 
(b)AdministrationExcept as provided in subsections (c) and (d), the Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for the quantity and quality losses as were used in administering that section. 
(c)Payment rateThe Secretary shall make assistance available to producers on a farm for a crop under this section at a rate equal to 65 percent of the established price for the crop for any deficiency in production of 35 percent or more for the crop. 
(d)Receipt conditioned on having crop insuranceThe producers on a farm shall not be eligible for assistance under subsection (a) with respect to losses to a crop unless the producers obtained, before the losses were incurred, a policy or plan of insurance for the crop under this title that provided a level of coverage equal to or greater than 60 percent. 
(e)Federally declared disaster area defined 
(1)Presidential or secretarial designationIn this section, the term federally declared disaster area means a county covered by— 
(A)a Presidential declaration of major disaster issued under section 301 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or 
(B)a declaration by the Secretary of a disaster area under subpart A of part 1945 of title 7, Code of Federal Regulations. 
(2)Exclusion of contiguous counties The term does not include a county contiguous to a county covered by a declaration described in paragraph (1) unless the contiguous county is also covered by the same designation. 
(f)Effective dateThis section applies to the 2005 and subsequent crop years. 
(g)Authorization of appropriationsThere is authorized to be appropriated such amounts as may be necessary to reimburse the Commodity Credit Corporation for funds expended by the Secretary under this section..  
 
